Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority (FP 2-26)
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The Pat’918 anticipates the current application where the current application broadens the scope the US Patent, i.e. IoT gateway -> gateway and  IoT cloud platform -> platform device.
For Claim 1, Pat’918 claims 
An access method by a user equipment (UE) having a mobile application (MAPP) installed thereon, the method comprising: 
accessing a local area network comprising a gateway; 
sending a multicast probe message in the local area network for searching for the gateway;
receiving a multicast response message from the gateway, wherein the multicast response comprises an address of the gateway; 
obtaining an address of a platform device and an access identifier allocated by the platform device to the MAPP; and 
sending the address of the platform device and the access identifier to the gateway based on the address of the gateway to enable the gateway to send a registration message to the platform device based on the address of the platform device, wherein the registration message carries the access identifier to access the platform device, wherein the access identifier is used to enable the platform device to bind the gateway to the MAPP (see, claim 1).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The Pat’918 anticipates the current application where the current application broadens the scope the US Patent, i.e. IoT gateway -> gateway and  IoT cloud platform -> platform device.
For Claim 2, Pat’918 claims 
The method according to claim 1, wherein accessing the local area network comprising the gateway comprises: 
accessing a wireless local area network provided by the gateway (see, claim 2).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The method according to claim 1, wherein before obtaining the address of the platform device and the access identifier allocated by the platform device, the method further comprises: 
logging in to the platform device according to an indication that is entered by a user of the UE by using the MAPP (see, claim 3).
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The Pat’918 anticipates the current application where the current application broadens the scope the US Patent, i.e. IoT gateway -> gateway and  IoT cloud platform -> platform device.
For Claim 4, Pat’918 claims 
An access method by a gateway, the method comprising: 
receiving, in a local area network, a multicast probe message from a user equipment (UE), wherein the multicast probe message is used to search for a gateway;
in response to receiving the multicast probe message, sending a multicast response message comprising an address of the gateway to the UE; 
receiving an address of a first platform device and an access identifier allocated by the first platform device to a mobile application (MAPP) installed on the UE, wherein the address and the access identifier are received from the UE, and the first platform device is a platform device into which the UE logs in by using the MAPP; and 
sending, to the first platform device based on the address of the first platform device, a registration message carrying the access identifier to enable the first platform device to bind the gateway to the MAPP, and to complete access of the gateway to the first platform device (see, claim 4).
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The Pat’918 anticipates the current application where the current application broadens the scope the US Patent, i.e. IoT gateway -> gateway and  IoT cloud platform -> platform device.
For Claim 5, Pat’918 claims 
The method according to claim 4, wherein: 
the local area network is a wireless local area network provided by the gateway (see, claim 5).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The Pat’918 anticipates the current application where the current application broadens the scope the US Patent, i.e. IoT gateway -> gateway and  IoT cloud platform -> platform device.
For Claim 6, Pat’918 claims 
A system, comprising: 
a gateway; and 
a platform device, 
wherein the platform device is configured to receive login information of a mobile application (MAPP) installed on a user equipment (UE), allocate to the MAPP an access identifier corresponding to the MAPP, and send the access identifier and an address of the platform device to the UE; 
wherein the gateway is configured to receive the address of the platform device and the access identifier from the UE, and send to the platform device based on the address of the platform device, a registration message carrying the access identifier; and 
wherein the platform device is further configured to receive the registration message, bind the gateway to the MAPP corresponding to the access identifier, and send a registration response message to the gateway, wherein the registration response message indicates that the gateway successfully accesses the platform device (see, claim 8).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The Pat’918 anticipates the current application where the current application broadens the scope the US Patent, i.e. IoT gateway -> gateway and  IoT cloud platform -> platform device.
For Claim 7, Pat’918 claims 
The system of claim 6, wherein the platform device is further configured to:
in response to the MAPP corresponding to the access identifier not being bound to a gateway, directly bind the gateway to the MAPP corresponding to the access identifier (see, claim 9).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The Pat’918 anticipates the current application where the current application broadens the scope the US Patent, i.e. IoT gateway -> gateway and  IoT cloud platform -> platform device.
For Claim 8, Pat’918 claims
The system of claim 6, wherein the gateway is further configured to: 
receive, in a local area network, a multicast probe message from the UE. wherein the multicast probe message is used to search for a gateway: and 
send a multicast response message comprising an address of the gateway to the UE. (see, claim 10).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The Pat’918 anticipates the current application where the current application broadens the scope the US Patent, i.e. IoT gateway -> gateway and  IoT cloud platform -> platform device.
For Claim 9, Pat’918 claims 
The system of claim 8. wherein: 
the local area network is a wireless local area network provided by the gateway (see, claim 11).
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The Pat’918 anticipates the current application where the current application broadens the scope the US Patent, i.e. IoT gateway -> gateway and  IoT cloud platform -> platform device.
For Claim 10, Pat’918 claims 
The method according to claim 1, wherein the gateway comprises an Internet of Things (IoT) gateway (see, claim 1).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The Pat’918 anticipates the current application where the current application broadens the scope the US Patent, i.e. IoT gateway -> gateway and  IoT cloud platform -> platform device.
For Claim 11, Pat’918 claims
The method according to claim 1. wherein the platform device comprises an Internet of Things (IoT) cloud platform device (see, claim 1). 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The Pat’918 anticipates the current application where the current application broadens the scope the US Patent, i.e. IoT gateway -> gateway and  IoT cloud platform -> platform device.
For Claim 12, Pat’918 claims
The method according to claim 1, wherein accessing the local area network comprising the gateway comprises: accessing a wireless local area network accessed by the gateway  (see, claim 2).
 Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The Pat’918 anticipates the current application where the current application broadens the scope the US Patent, i.e. IoT gateway -> gateway and  IoT cloud platform -> platform device.
For Claim 13, Pat’918 claims 
The method according to claim 4, wherein the gateway comprises an Internet of Things (IoT) gateway (see, claim 4). 
 Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The Pat’918 anticipates the current application where the current application broadens the scope the US Patent, i.e. IoT gateway -> gateway and  IoT cloud platform -> platform device.
For Claim 14, Pat’918 claims
The method according to claim 4, wherein the platform device comprises an Internet of Things (IoT) cloud platform device  (see, claim 4).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The Pat’918 anticipates the current application where the current application broadens the scope the US Patent, i.e. IoT gateway -> gateway and  IoT cloud platform -> platform device.
For Claim 15, Pat’918 claims
The method according to claim 4, wherein: the local area network is a wireless local area network accessed by the gateway (see, claim 5).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The Pat’918 anticipates the current application where the current application broadens the scope the US Patent, i.e. IoT gateway -> gateway and  IoT cloud platform -> platform device.
For Claim 16, Pat’918 claims
The method according to claim 4, wherein: the local area network is a wireless local area network accessed by the gateway (see, claim 8).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The Pat’918 anticipates the current application where the current application broadens the scope the US Patent, i.e. IoT gateway -> gateway and  IoT cloud platform -> platform device.
For Claim 17, Pat’918 claims
The system of claim 6, wherein the platform device comprises an Internet of Things (IoT) cloud platform device (see, claim 8).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The Pat’918 anticipates the current application where the current application broadens the scope the US Patent, i.e. IoT gateway -> gateway and  IoT cloud platform -> platform device.
For Claim 18, Pat’918 claims 
 	The system of claim 6, wherein the platform device is further configured to:
in response to the MAPP corresponding to the access identifier being already bound to an original gateway, first unbind the MAPP corresponding to the access identifier from the original gateway, and then bind the gateway to the MAPP corresponding to the access identifier (see claim 9). 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 10911918 B2 (henceforth Pat’918).  
The Pat’918 anticipates the current application where the current application broadens the scope the US Patent, i.e. IoT gateway -> gateway and  IoT cloud platform -> platform device.
For Claim 19, Pat’918 claims
The system of claim 8, wherein: 
the local area network is a wireless local area network accessed by the gateway (see, claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (US 20150319046 A1, henceforth “Plummer”) in view of Park et al. (US 20150016303, henceforth “Park”) and further in view of Chen et al. (US 20180324170, henceforth “Chen”).
Examiner’s note: in what follows, references are drawn to Plummer unless otherwise mentioned.
Regarding claim 1, Plummer teaches an access method by a user equipment (UE) having a mobile application (MAPP) installed thereon (FIG. 1 illustrates a local area network 100. The local area network 100 includes network device 102, network device 104, network device 106, access device 108, GTWY 110, GTWY 112, cloud 114, [0059]. The user may interact with the network devices 102, 104, or 106 using an application, a web browser, a proprietary program, or any other program executed and operated by the access device 108. In some embodiments, the access device 108 may communicate directly with the network devices 102, 104, 106 (e.g., communication signal 116)… In some embodiments, the access device 108 may communicate with the network devices 102, 104, 106 via the gateways 110, 112 (e.g., communication signal 118) and/or the cloud network 114 (e.g., communication signal 120), [0060]. An application, a web browser, a proprietary program, or any other program are interpreted as MAPP.), the method comprising:
accessing a local area network comprising a gateway (The local area network 100 may include a wireless network, a wired network, or a combination of a wired and wireless network…The wired and/or wireless networks may be implemented using various routers, access points, bridges, gateways, or the like, to connect devices in the local area network 100. For example, the local area network may include gateway 110 and gateway 112. Gateway 110 or 112 can provide communication capabilities to network devices 102, 104, 106 and/or access device 108 via radio signals in order to provide communication, location, and/or other services to the devices, [0061]. So, accessing a local area network comprising a gateway.); 
sending  (The provisioning process includes pairing the network device with a gateway and registering the gateway, network device, and access device with a server, such as a server located within the cloud network 114. For example, upon being powered on or reset to factory settings, the network device may send or broadcast identification information to one or more access devices. The identification information may be sent during a discovery process, [0071]. The devices and/or access devices within local area network 400 may broadcast/send any updates in its status to other devices on the network, [0133]. The missing/crossed out limitations will be discussed in view of Park.); 
receiving  (The process 200 may include the network device obtaining credentials from the gateway as part of the registration process. For example, network device 102 may obtain credentials from gateway 110. At a same or later point in time, network devices 104 and 106 may obtain credentials from gateways 110 and 112, respectively. In some embodiments, the credentials may include a SSID of the local area network and a MAC address of the gateway, [0073]. The gateway 2000 may include a range extending gateway that may be used to improve signal range and strength within a network by taking an existing signal from another gateway and rebroadcasting the signal to create a second logical network, [0237]. The missing/crossed out limitations will be discussed in view of Park.); 
obtaining an address of a platform device and an access identifier allocated by the platform device (The process 200 may include the network device receiving the network ID and the set of security keys. For example, once the server has generated a record or profile associating the network device 102 with the first logical network, the server may transmit the first network ID and the first set of security keys to the network device 102, see [0085]. The missing/crossed out limitations will be discussed in view of Chen.); and 
sending the address of the platform device and the access identifier (The cloud network server may transmit the network ID and the set of security keys to the network device, [0048]. FIG. 2, the access device 108 may communicate with the network devices 102, 104, 106 via the gateways 110, 112. The gateway 110 is directly connected to the external network 114 and may provide other gateways and devices in the local area network with access to the external network 114 (or cloud), [0060]-[0061]. FIG. 3, the network 300 can include a device 302A, a device 302B, and device 302C. The devices 302A-302C communicates with the Gateway 110. The Gateway 110 communicates with the Cloud 114, [0116]-[0118]. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Plummer is silent about the aforementioned missing/crossed limitations of: (1) sending a multicast probe message in the local area network for searching for the gateway, (2) receiving a multicast response message from the gateway, wherein the multicast response comprises an address of the gateway, (3) obtaining an address of a platform device and an access identifier allocated by the platform device to the MAPP, (4) sending the address of the platform device and the access identifier to the gateway based on the address of the gateway to enable the gateway to send a registration message to the platform device based on the address of the platform device, wherein the registration message carries the access identifier to access the platform device, wherein the access identifier is used to enable the platform device to bind the gateway to the MAPP.
However, Park discloses, in analogous art, the missing/crossed limitations comprising: (1) sending a multicast probe message in the local area network for searching for the gateway, (2) receiving a multicast response message from the gateway, wherein the multicast response comprises an address of the gateway (For 1 and 2: FIG. 3 discloses a method of broadcasting, multicasting, and unicasting a probe request frame, [0056]. FIG. 3(C) is a method of multicasting, by an STA 340, a probe request frame 360, [0064]. FIG. 3(C), the STA 340 may include an SSID list and a wildcard BSSID in the probe request frame 360 and send the probe request frame 360, [0065]. FIG. 4 discloses a method of receiving, by an STA 400, a probe response frame from a specified at least one target AP 410 only in a first minimum channel time 440-1, that is, a set time interval, if the STA 400 specifies at least one AP that will send a probe response frame and sends a probe request frame 430 to the specified at least one AP, [0069]. .
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Plummer’s method by adding the teachings of Park in order to make a more effective method by reducing STA performing time for receiving the probe response frame, see (Chen, [abstract].).
Chen discloses, in analogous art, the missing/crossed limitations comprising: (3) obtaining an address of a platform device and an access identifier allocated by the platform device to the MAPP (FIG. 3 at step 301, a user sends a request for acquiring an authentication password to a server through a mobile phone APP. In an embodiment of the present invention, identity registration and binding of an IoT device are triggered by a user terminal. When the user wants to implement binding with an IoT device through a mobile phone, the user logs into the mobile phone APP and sends a request for acquiring an authentication password to the server through the mobile phone APP, wherein the request includes user's identity information. The user's identity information may be user's login account, or user ID allocated to the user by the server, or user ID acquired when the user registers in the server, etc. At step 302, the server generates a user authentication password using user's identity information. At step 303, the server returns the generated user authentication password to the user's mobile phone APP, [0131]-[0140].), (4) sending the address of the platform device and the access identifier to the gateway based on the address of the gateway to enable the gateway to send a registration message to the platform device based on the address of the platform device, wherein the registration message carries the access identifier to access the platform device, wherein the access identifier is used to enable the platform device to bind the gateway to the MAPP (FIG. 3 at step 304, the mobile phone APP sends the user authentication password to an IoT device, [0141]. After acquiring the user authentication password, the user can provide the user authentication password to the IoT device to be bound through the mobile phone APP. In this step, if the mobile phone and the IoT device are in the same local area network, the mobile phone APP can send the user authentication password to the IoT device through the local area network, [0142]. At step 305, the IoT device sends a registration request including the terminal device information and the user authentication password to the server. The terminal device information may include but is not limited to at least one of a device model, a device MAC address, and a device SN, [01143]-[0144]. The identity registration of the IoT device and the binding between the user and the IoT device can be completed through the process shown in FIG. 3, [0156]. This technique is used for sending the address of the platform device and the access identifier to the gateway based on the address of the gateway to enable the gateway to send a registration message to the platform device based on the address of the platform device, wherein the registration message carries the access identifier to access the platform device, wherein the access identifier is used to enable the platform device to bind the gateway to the MAPP.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Plummer’s method by adding the teachings of Chen in order to make a more effective method by preventing the device identity from being falsified and improve security, see (Chen, [abstract].).
Regarding claim 4, Plummer teaches an access method by a gateway, the method comprising: 
receiving, in a local area network, (The provisioning process includes pairing the network device with a gateway and registering the gateway, network device, and access device with a server, such as a server located within the cloud network 114. For example, upon being powered on or reset to factory settings, the network device may send or broadcast identification information to one or more access devices. The identification information may be sent during a discovery process, [0071]. The devices and/or access devices within local area network 400 may broadcast/send any updates in its status to other devices on the network, [0133]. The missing/crossed out limitations will be discussed in view of Park.); 
in response to receiving (The process 200 may include the network device obtaining credentials from the gateway as part of the registration process. For example, network device 102 may obtain credentials from gateway 110. At a same or later point in time, network devices 104 and 106 may obtain credentials from gateways 110 and 112, respectively. In some embodiments, the credentials may include a SSID of the local area network and a MAC address of the gateway, [0073]. The gateway 2000 may include a range extending gateway that may be used to improve signal range and strength within a network by taking an existing signal from another gateway and rebroadcasting the signal to create a second logical network, [0237]. The missing/crossed out limitations will be discussed in view of Park.); 
receiving an address of a first platform device and an access identifier allocated by the first platform device to a mobile application (MAPP) installed on the UE, wherein (In some embodiments, a user may create an account with login information that is used to authenticate the user and allow access to the network devices, [0044]. Accordingly, only users of access devices that have authorization to access the logical network are authorized to access network devices within the logical network, and these users are authorized without having to provide login credentials for the network devices, [0045]. While remote, the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet, or the like. One or more gateways may provide the network devices and/or access device connected to the local area network with access to the external network. To allow accountless authentication, a cloud network server may provide a network ID and/or one or more keys to a network device and/or to the access device (e g, running an application, program, or the like), [0046]. The process 200 may include the network device receiving the network ID and the set of security keys. For example, once the server has generated a record or profile associating the network device 102 with the first logical network, the server may transmit the first network ID and the first set of security keys to the network device 102, see [0085]. If the access device 108 is currently using a default interface module for network device 102 that was determined based on exchanging communications 210 and 212, and then subsequently is able to connect to the cloud network 114, communications 214 and 216 between the access device 108 and the cloud network 114 can be used to obtain an updated interface module for the network device 102, [0112]. The missing/crossed out limitations will be discussed in view of Chen.); and 
sending, to the first platform device based on the address of the first platform device, (The cloud network server may transmit the network ID and the set of security keys to the network device, [0048]. FIG. 3, the network 300 can include a device 302A, a device 302B, and device 302C. The devices 302A-302C communicates with the Gateway 110. The Gateway 110 communicates with the Cloud 114, [0116]-[0118].The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Plummer is silent about the aforementioned missing/crossed limitations of: (1) receiving, in a local area network, a multicast probe message from a user equipment (UE), wherein the multicast probe message is used to search for a gateway, (2) in response to receiving the multicast probe message, sending a multicast response message comprising an address of the gateway to the UE, (3) receiving an address of a first platform device and an access identifier allocated by the first platform device to a mobile application (MAPP) installed on the UE, wherein the address and the access identifier are received from the UE, and the first platform device is a platform device in to into which the UE logs in by using the MAPP, (4) sending, to the first platform device based on the address of the first platform device, a registration message carrying the access identifier to enable the first platform device to bind the gateway to the MAPP, and to complete access of the gateway to the first platform device.
However, Park discloses, in analogous art, the missing/crossed limitations comprising: (1) receiving, in a local area network, a multicast probe message from a user equipment (UE), wherein the multicast probe message is used to search for a gateway, (2) in response to receiving the multicast probe message, sending a multicast response message comprising an address of the gateway to the UE (For 1 and 2: FIG. 3 discloses a method of broadcasting, multicasting, and unicasting a probe request frame, [0056]. FIG. 3(C) is a method of multicasting, by an STA 340, a probe request frame 360, [0064]. FIG. 3(C), the STA 340 may include an SSID list and a wildcard BSSID in the probe request frame 360 and send the probe request frame 360, [0065]. FIG. 4 discloses a method of receiving, by an STA 400, a probe response frame from a specified at least one target AP 410 only in a first minimum channel time 440-1, that is, a set time interval, if the STA 400 specifies at least one AP that will send a probe response frame and sends a probe request frame 430 to the specified at least one AP, [0069]. .
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Plummer’s method by adding the teachings of Park in order to make a more effective method by reducing STA performing time for receiving the probe response frame, see (Chen, [abstract].).
Chen discloses, in analogous art, the missing/crossed limitations comprising: (3) receiving an address of a first platform device and an access identifier allocated by the first platform device to a mobile application (MAPP) installed on the UE, wherein the address and the access identifier are received from the UE, and the first platform device is a platform device in to into which the UE logs in by using the MAPP (FIG. 3 at step 301, a user sends a request for acquiring an authentication password to a server through a mobile phone APP. In an embodiment of the present invention, identity registration and binding of an IoT device are triggered by a user terminal. When the user wants to implement binding with an IoT device through a mobile phone, the user logs into the mobile phone APP and sends a request for acquiring an authentication password to the server through the mobile phone APP, wherein the request includes user's identity information. The user's identity information may be user's login account, or user ID allocated to the user by the server, or user ID acquired when the user registers in the server, etc. At step 302, the server generates a user authentication password using user's identity information. At step 303, the server returns the generated user authentication password to the user's mobile phone APP, [0131]-[0140]. At step 304, the mobile phone APP sends the user authentication password to an IoT device, [0141].), (4) sending, to the first platform device based on the address of the first platform device, a registration message carrying the access identifier to enable the first platform device to bind the gateway to the MAPP, and to complete access of the gateway to the first platform device (After acquiring the user authentication password, the user can provide the user authentication password to the IoT device to be bound through the mobile phone APP. In this step, if the mobile phone and the IoT device are in the same local area network, the mobile phone APP can send the user authentication password to the IoT device through the local area network, [0142]. At step 305, the IoT device sends a registration request including the terminal device information and the user authentication password to the server. The terminal device information may include but is not limited to at least one of a device model, a device MAC address, and a device SN, [01143]-[0144]. The identity registration of the IoT device and the binding between the user and the IoT device can be completed through the process shown in FIG. 3, [0156]. This technique is used for sending the address of the platform device and the access identifier to the gateway based on the address of the gateway to enable the gateway to send a registration message to the platform device based on the address of the platform device, wherein the registration message carries the access identifier to access the platform device, wherein the access identifier is used to enable the platform device to bind the gateway to the MAPP.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Plummer’s method by adding the teachings of Chen in order to make a more effective method by preventing the device identity from being falsified and improve security, see (Chen, [abstract].).
Regarding claim 2, Plummer, Park and Chen teach all the claim  limitations of claim 1 above; and Plummer further teaches wherein accessing the local area network comprising the gateway comprises: 
accessing a wireless local area network provided by the gateway (The local area network 100 may include a wireless network, a wired network, or a combination of a wired and wireless network…The wired and/or wireless networks may be implemented using various routers, access points, bridges, gateways, or the like, to connect devices in the local area network 100. For example, the local area network may include gateway 110 and gateway 112. Gateway 110 or 112 can provide communication capabilities to network devices 102, 104, 106 and/or access device 108 via radio signals in order to provide communication, location, and/or other services to the devices, [0061]. So, accessing a local area network comprising a gateway.).
Regarding claim 5, Plummer, Park and Chen teach all the claim  limitations of claim 4 above; and Plummer further teaches wherein: 
the wireless local area network is a wireless local area network provided by the gateway (The local area network 100 may include a wireless network, a wired network, or a combination of a wired and wireless network…The wired and/or wireless networks may be implemented using various routers, access points, bridges, gateways, or the like, to connect devices in the local area network 100. For example, the local area network may include gateway 110 and gateway 112. Gateway 110 or 112 can provide communication capabilities to network devices 102, 104, 106 and/or access device 108 via radio signals in order to provide communication, location, and/or other services to the devices, [0061]. So, the wireless local area network is a wireless local area network provided by the gateway.).
Regarding claim 10, Plummer, Park and Chen teach all the claim limitations of claim 1 above; and Plummer further teaches wherein the gateway comprises an Internet of Things (IoT) gateway (FIG. 1 illustrates an example of a local area network 100. The local area network 100 includes network device 102, network device 104, and network device 106. In some embodiments, any of the network devices 102, 104, 106 may include an Internet of Things (IoT) device, [0059]. In some embodiments, the access device 108 may communicate with the network devices 102, 104, 106 via the gateways 110, 112 (e.g., communication signal 118) and/or the cloud network 114 (e.g., communication signal 120), [0060]. The network devices 102, 104, 106 communicate via the gateways 110, 112. So, the gateways 110, 112 are IoT gateways.).
Regarding claim 11, Plummer, Park and Chen teach all the claim limitations of claim 1 above; and Plummer further teaches wherein the platform device comprises (FIG. 2 illustrates an embodiment of a process 200 for providing a visual interface module for controlling a network device. As shown, the process 200 may be performed by one or more computing devices, such as network device 102, a server associated with cloud network 114, or access device 108 described above with reference to FIG. 1… Process 200 is illustrated as a data flow diagram, the operation of which represents operations that can be implemented in hardware, computer instructions, or a combination thereof. Gateway 110 is connected to cloud network 114, and allows network device 102 to connect to the cloud network 114, the Internet, or other external networks via gateway 110, [0101]. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Plummer is silent about the aforementioned missing/crossed limitations of: (1) the platform device comprises an Internet of Things (IoT) cloud platform device. However, Chen discloses, in analogous art, the missing/crossed limitations comprising: (1) the platform device comprises an Internet of Things (IoT) cloud platform device (FIG. 2 item IoT cloud server.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Plummer’s method by adding the teachings of Chen in order to make a more effective method by preventing the device identity from being falsified and improve security, see (Chen, [abstract].).
Regarding claim 12, Plummer, Park and Chen teach all the claim limitations of claim 1 above; and Plummer further teaches wherein accessing the local area network comprising the gateway comprises: accessing a wireless local area network accessed by the gateway (The local area network may include one or more gateways that provide the user with access to the network devices, [0042].).
Regarding claim 13, Plummer, Park and Chen teach all the claim limitations of claim 4 above; and Plummer further teaches wherein the gateway comprises an Internet of Things (IoT) gateway (FIG. 1 illustrates an example of a local area network 100. The local area network 100 includes network device 102, network device 104, and network device 106. In some embodiments, any of the network devices 102, 104, 106 may include an Internet of Things (IoT) device, [0059]. In some embodiments, the access device 108 may communicate with the network devices 102, 104, 106 via the gateways 110, 112 (e.g., communication signal 118) and/or the cloud network 114 (e.g., communication signal 120), [0060]. The network devices 102, 104, 106 communicate via the gateways 110, 112. So, the gateways 110, 112 are IoT gateways.).
Regarding claim 14, Plummer, Park and Chen teach all the claim limitations of claim 4 above; and Plummer further teaches wherein the platform device comprises (FIG. 2 illustrates an embodiment of a process 200 for providing a visual interface module for controlling a network device. As shown, the process 200 may be performed by one or more computing devices, such as network device 102, a server associated with cloud network 114, or access device 108 described above with reference to FIG. 1… Process 200 is illustrated as a data flow diagram, the operation of which represents operations that can be implemented in hardware, computer instructions, or a combination thereof. Gateway 110 is connected to cloud network 114, and allows network device 102 to connect to the cloud network 114, the Internet, or other external networks via gateway 110, [0101]. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Plummer is silent about the aforementioned missing/crossed limitations of: (1) the platform device comprises an Internet of Things (IoT) cloud platform device. However, Chen discloses, in analogous art, the missing/crossed limitations comprising: (1) the platform device comprises an Internet of Things (IoT) cloud platform device (FIG. 2 item IoT cloud server.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Plummer’s method by adding the teachings of Chen in order to make a more effective method by preventing the device identity from being falsified and improve security, see (Chen, [abstract].).
Regarding claim 15, Plummer, Park and Chen teach all the claim limitations of claim 4 above; and Plummer further teaches wherein accessing the local area network comprising the gateway comprises: accessing a wireless local area network accessed by the gateway (The local area network may include one or more gateways that provide the user with access to the network devices, [0042].).
Regarding claim 8, Plummer and Chen teach all the claim  limitations of claim 6 above; and Plummer further teaches wherein the gateway is further configured to: 
receive, in a local area network, a (The provisioning process includes pairing the network device with a gateway and registering the gateway, network device, and access device with a server, such as a server located within the cloud network 114. For example, upon being powered on or reset to factory settings, the network device may send or broadcast identification information to one or more access devices. The identification information may be sent during a discovery process, [0071]. The devices and/or access devices within local area network 400 may broadcast/send any updates in its status to other devices on the network, [0133].); and 
send (The process 200 may include the network device obtaining credentials from the gateway as part of the registration process. For example, network device 102 may obtain credentials from gateway 110. At a same or later point in time, network devices 104 and 106 may obtain credentials from gateways 110 and 112, respectively. In some embodiments, the credentials may include a SSID of the local area network and a MAC address of the gateway, [0073]. The gateway 2000 may include a range extending gateway that may be used to improve signal range and strength within a network by taking an existing signal from another gateway and rebroadcasting the signal to create a second logical network, [0237].).
As noted above, Plummer is silent about the aforementioned missing/crossed limitations of: (1) receive, in a local area network, a multicast probe message from the UE, wherein the multicast probe message is used to search for a gateway, (2) send a multicast response message comprising an address of the gateway to the UE.
However, Park discloses, in analogous art, the missing/crossed limitations comprising: (1) receive, in a local area network, a multicast probe message from the UE, wherein the multicast probe message is used to search for a gateway, (2) send a multicast response message comprising an address of the gateway to the UE (For 1 and 2: FIG. 3 discloses a method of broadcasting, multicasting, and unicasting a probe request frame, [0056]. FIG. 3(C) is a method of multicasting, by an STA 340, a probe request frame 360, [0064]. FIG. 3(C), the STA 340 may include an SSID list and a wildcard BSSID in the probe request frame 360 and send the probe request frame 360, [0065]. FIG. 4 discloses a method of receiving, by an STA 400, a probe response frame from a specified at least one target AP 410 only in a first minimum channel time 440-1, that is, a set time interval, if the STA 400 specifies at least one AP that will send a probe response frame and sends a probe request frame 430 to the specified at least one AP, [0069]. .
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Plummer’s method by adding the teachings of Park in order to make a more effective method by reducing STA performing time for receiving the probe response frame, see (Chen, [abstract].).
Claims 6-7, 9, 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (US 20150319046 A1, henceforth “Plummer”) in view of Park et al. (US 20150016303, henceforth “Park”) and further in view of Chen et al. (US 20180324170, henceforth “Chen”).
Regarding claim 6, Plummer teaches a system, comprising: 
a gateway (FIG. 2 item 110); and 
a platform device (FIG. 2 item 114), 
wherein the platform device is configured to receive login information of a mobile application (MAPP) installed on a user equipment (UE), allocate to the MAPP an access identifier corresponding to the MAPP, and send the access identifier and an address of the platform device to the UE (In some embodiments, a user may create an account with login information that is used to authenticate the user and allow access to the network devices, [0044]. While remote, the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet, or the like. One or more gateways may provide the network devices and/or access device connected to the local area network with access to the external network. To allow accountless authentication, a cloud network server may provide a network ID and/or one or more keys to a network device and/or to the access device (e g, running an application, program, or the like), [0046]. The process 200 may include the network device receiving the network ID and the set of security keys. For example, once the server has generated a record or profile associating the network device 102 with the first logical network, the server may transmit the first network ID and the first set of security keys to the network device 102, see [0085]. If the access device 108 is currently using a default interface module for network device 102 that was determined based on exchanging communications 210 and 212, and then subsequently is able to connect to the cloud network 114, communications 214 and 216 between the access device 108 and the cloud network 114 can be used to obtain an updated interface module for the network device 102, [0112].); 
wherein the gateway is configured to receive  (The cloud network server may transmit the network ID and the set of security keys to the network device, [0048]. FIG. 3, the network 300 can include a device 302A, a device 302B, and device 302C. The devices 302A-302C communicates with the Gateway 110, [0116]-[0118]. The missing/crossed out limitations will be discussed in view of Chen.); and 
wherein the platform device is further configured to receive the registration message,  (The process 200 can include utilizing communication 206 to register a visual interface module for a network device 102 with a server of cloud network 114. For simplicity, communication 206 is shown as a direct communication between network device 102 and cloud network 114, [0104]. The Gateway 110 communicates with the Cloud 114, [0116]-[0118]. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Plummer is silent about the aforementioned missing/crossed limitations of: (1) the gateway is configured to receive the address of the platform device and the access identifier from the UE, and send to the platform device based on the address of the platform device, a registration message carrying the access identifier, (2) the platform device is further configured to receive the registration message, bind the gateway to the MAPP corresponding to the access identifier, and send a registration response message to the gateway, wherein the registration response message indicates that the gateway successfully accesses the platform device.
However, Chen discloses, in analogous art, the missing/crossed limitations comprising: (1) the gateway is configured to receive the address of the platform device and the access identifier from the UE, and send to the platform device based on the address of the platform device, a registration message carrying the access identifier (FIG. 3 at step 301, a user sends a request for acquiring an authentication password to a server through a mobile phone APP. In an embodiment of the present invention, identity registration and binding of an IoT device are triggered by a user terminal. When the user wants to implement binding with an IoT device through a mobile phone, the user logs into the mobile phone APP and sends a request for acquiring an authentication password to the server through the mobile phone APP, wherein the request includes user's identity information. The user's identity information may be user's login account, or user ID allocated to the user by the server, or user ID acquired when the user registers in the server, etc. At step 302, the server generates a user authentication password using user's identity information. At step 303, the server returns the generated user authentication password to the user's mobile phone APP, [0131]-[0140]. At step 304, the mobile phone APP sends the user authentication password to an IoT device, [0141]. At step 305, the IoT device sends a registration request including the terminal device information and the user authentication password to the server. The terminal device information may include but is not limited to at least one of a device model, a device MAC address, and a device SN, [01143]-[0144].), (2) the platform device is further configured to receive the registration message, bind the gateway to the MAPP corresponding to the access identifier, and send a registration response message to the gateway, wherein the registration response message indicates that the gateway successfully accesses the platform device (After acquiring the user authentication password, the user can provide the user authentication password to the IoT device to be bound through the mobile phone APP. In this step, if the mobile phone and the IoT device are in the same local area network, the mobile phone APP can send the user authentication password to the IoT device through the local area network, [0142]. At step 305, the IoT device sends a registration request including the terminal device information and the user authentication password to the server. The terminal device information may include but is not limited to at least one of a device model, a device MAC address, and a device SN, [01143]-[0144]. At step 306, the server generates a first device identifier using the terminal device information and the user authentication password included in the registration request, and saves a binding relation between the user's identity information and the first device identifier, [0145]. At step 307, the server returns the first device identifier to the IoT device, [0150]. The identity registration of the IoT device and the binding between the user and the IoT device can be completed through the process shown in FIG. 3, [0156]. This technique is used for sending the address of the platform device and the access identifier to the gateway based on the address of the gateway to enable the gateway to send a registration message to the platform device based on the address of the platform device, wherein the registration message carries the access identifier to access the platform device, wherein the access identifier is used to enable the platform device to bind the gateway to the MAPP.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Plummer’s system by adding the teachings of Chen in order to make a more effective system by preventing the device identity from being falsified and improve security, see (Chen, [abstract].).
Regarding claim 7, Plummer and Chen teach all the claim  limitations of claim 6 above; and Plummer further teaches wherein the platform device is further configured to: 5Application No. 17/144,908Preliminary Amendment
in response to the MAPP corresponding to the access identifier not being bound to a gateway, directly bind the gateway (To allow accountless authentication, a cloud network server may provide a network ID and/or one or more keys to a network device and/or to the access device (e g, running an application, program, or the like), [0046]. A network device within the local area network may pair with or connect to the gateway and may obtain credentials from the gateway. For example, when the network device is powered on, a list of gateways that are detected by the network device may be displayed on an access device (e.g., via an application, program, or the like installed on and executed by the access device)… The access device may send the login information to the network device and the network device may use the login information to pair with the gateway. The network device may then obtain the credentials from the gateway. The credentials may include a service set identification (SSID) of the home local area network, a media access control (MAC) address of the gateway, and/or the like., [0047]. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Plummer is silent about the aforementioned missing/crossed limitations of: (1) in response to the MAPP corresponding to the access identifier not being bound to a gateway, directly bind the gateway to the MAPP corresponding to the access identifier.
However, Chen discloses, in analogous art, the missing/crossed limitations comprising: (1) in response to the MAPP corresponding to the access identifier not being bound to a gateway, directly bind the gateway to the MAPP corresponding to the access identifier (FIG. 2 is a schematic diagram of an exemplary binding process between an IoT device and a user. FIG. 3 at step 301, a user sends a request for acquiring an authentication password to a server through a mobile phone APP. In an embodiment of the present invention, identity registration and binding of an IoT device are triggered by a user terminal. When the user wants to implement binding with an IoT device through a mobile phone, the user logs into the mobile phone APP and sends a request for acquiring an authentication password to the server through the mobile phone APP, wherein the request includes user's identity information. The user's identity information may be user's login account, or user ID allocated to the user by the server, or user ID acquired when the user registers in the server, etc. At step 302, the server generates a user authentication password using user's identity information. At step 303, the server returns the generated user authentication password to the user's mobile phone APP, [0131]-[0140]. At step 304, the mobile phone APP sends the user authentication password to an IoT device, [0141]. At step 305, the IoT device sends a registration request including the terminal device information and the user authentication password to the server. The terminal device information may include but is not limited to at least one of a device model, a device MAC address, and a device SN, [01143]-[0144]. At step 306, the server generates a first device identifier using the terminal device information and the user authentication password included in the registration request, and saves a binding relation between the user's identity information and the first device identifier, [0145]. At step 307, the server returns the first device identifier to the IoT device, [0150]. The identity registration of the IoT device and the binding between the user and the IoT device can be completed through the process shown in FIG. 3, [0156]. So, in response to the MAPP corresponding to the access identifier not being bound to a gateway, directly bind the gateway to the MAPP corresponding to the access identifier.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Plummer’s system by adding the teachings of Chen in order to make a more effective system by preventing the device identity from being falsified and improve security, see (Chen, [abstract].).
Regarding claim 9, Plummer and Chen teach all the claim  limitations of claim 8 above; and Plummer further teaches wherein: 
the wireless local area network is a wireless local area network provided by the gateway (The local area network 100 may include a wireless network, a wired network, or a combination of a wired and wireless network…The wired and/or wireless networks may be implemented using various routers, access points, bridges, gateways, or the like, to connect devices in the local area network 100. For example, the local area network may include gateway 110 and gateway 112. Gateway 110 or 112 can provide communication capabilities to network devices 102, 104, 106 and/or access device 108 via radio signals in order to provide communication, location, and/or other services to the devices, [0061]. So, the wireless local area network is a wireless local area network provided by the gateway.).
Regarding claim 3, Plummer and Chen teach all the claim  limitations of claim 1 above; and Plummer further teaches wherein before obtaining the address of the platform device and the access identifier allocated by the platform device, the method further comprises:
logging in to the platform device according to an indication that is entered by a user of the UE by using the MAPP (In some embodiments, a user may create an account with login information that is used to authenticate the user and allow access to the network devices, [0044]. Accordingly, only users of access devices that have authorization to access the logical network are authorized to access network devices within the logical network, and these users are authorized without having to provide login credentials for the network devices, [0045]. While remote, the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet, or the like. One or more gateways may provide the network devices and/or access device connected to the local area network with access to the external network. To allow accountless authentication, a cloud network server may provide a network ID and/or one or more keys to a network device and/or to the access device (e g, running an application, program, or the like), [0046].).
Regarding claim 16, Plummer and Chen teach all the claim limitations of claim 6 above; and Plummer further teaches wherein the gateway comprises an Internet of Things (IoT) gateway (FIG. 1 illustrates an example of a local area network 100. The local area network 100 includes network device 102, network device 104, and network device 106. In some embodiments, any of the network devices 102, 104, 106 may include an Internet of Things (IoT) device, [0059]. In some embodiments, the access device 108 may communicate with the network devices 102, 104, 106 via the gateways 110, 112 (e.g., communication signal 118) and/or the cloud network 114 (e.g., communication signal 120), [0060]. The network devices 102, 104, 106 communicate via the gateways 110, 112. So, the gateways 110, 112 are IoT gateways.).
Regarding claim 17, Plummer and Chen teach all the claim limitations of claim 6 above; and Plummer further teaches wherein the platform device comprises (FIG. 2 illustrates an embodiment of a process 200 for providing a visual interface module for controlling a network device. As shown, the process 200 may be performed by one or more computing devices, such as network device 102, a server associated with cloud network 114, or access device 108 described above with reference to FIG. 1… Process 200 is illustrated as a data flow diagram, the operation of which represents operations that can be implemented in hardware, computer instructions, or a combination thereof. Gateway 110 is connected to cloud network 114, and allows network device 102 to connect to the cloud network 114, the Internet, or other external networks via gateway 110, [0101]. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Plummer is silent about the aforementioned missing/crossed limitations of: (1) the platform device comprises an Internet of Things (IoT) cloud platform device. However, Chen discloses, in analogous art, the missing/crossed limitations comprising: (1) the platform device comprises an Internet of Things (IoT) cloud platform device (FIG. 2 item IoT cloud server.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Plummer’s method by adding the teachings of Chen in order to make a more effective method by preventing the device identity from being falsified and improve security, see (Chen, [abstract].).
Regarding claim 18,  Plummer and Chen teach all the claim  limitations of claim 6 above; and Plummer further teaches wherein the platform device is further configured to: 5Application No. 17/144,908Preliminary Amendment
in response to the MAPP corresponding to the access identifier being already bound to an original gateway, (An application, program, or the like that is installed on and executed by the access device may receive the identification information from the network device. When the application on the access device is launched by a user, the access device may display the identification information for selection by the user. Once the network device identification information is selected, the access device may send a signal to the network device indicating that it has been selected. The network device may then send to the access device a list of gateways that are detected by the network device. The access device may receive and display the list of gateways. In some embodiments, the list of gateways includes multiple gateways (e.g., gateways 110 and 112) that are located within the local area network. The user may select the gateway that the user wishes for the network device to pair. For example, the gateway that provides the best signal strength for the network device may be selected. The access device may then prompt the user to enter login information that is required for accessing the network signals provided by the selected gateway. For example, the login information may be the same information that was originally set up to access the gateway network signals (e.g., when the gateway was initially installed). Once entered, the access device may send the login information to the network device. The network device may use the login information to pair with the selected gateway, [0072]. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Plummer is silent about the aforementioned missing/crossed limitations of: (1) in response to the MAPP corresponding to the access identifier being already bound to an original gateway, first unbind the MAPP corresponding to the access identifier from the original gateway, and then bind the gateway to the MAPP corresponding to the access identifier.
However, Chen discloses, in analogous art, the missing/crossed limitations comprising: (1) in response to the MAPP corresponding to the access identifier being already bound to an original gateway, first unbind the MAPP corresponding to the access identifier from the original gateway, and then bind the gateway to the MAPP corresponding to the access identifier (FIG. 4 is a flow diagram of a method for releasing authentication of an IoT device according to an embodiment of the present invention. At step 401, a user sends a cancelation request to a server through a mobile phone APP, the cancelation request carrying a first device identifier to be released. At step 402, the server releases the first device identifier according to the first device identifier carried in the cancelation request, and deletes a binding relation between user's identity information and the first device identifier. At step 403, the server returns a cancelation success response to the mobile phone APP, [0163]-[0167]. Then, the identity registration of the IoT device and the binding between the user and the IoT device can be completed through the process shown in FIG. 3, [0156]. So, in response to the MAPP corresponding to the access identifier being already bound to an original gateway, first unbind the MAPP corresponding to the access identifier from the original gateway, and then bind the gateway to the MAPP corresponding to the access identifier.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Plummer’s system by adding the teachings of Chen in order to make a more effective system by preventing the device identity from being falsified and improve security, see (Chen, [abstract].).
Regarding claim 19, Plummer and Chen teach all the claim limitations of claim 8 above; and Plummer further teaches wherein accessing the local area network comprising the gateway comprises: accessing a wireless local area network accessed by the gateway (The local area network may include one or more gateways that provide the user with access to the network devices, [0042].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        



/GARY MUI/Primary Examiner, Art Unit 2464